Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00765-CV

                              IN THE INTEREST OF T.W.E., a Child

                       From the 38th Judicial District Court, Real County, Texas
                                   Trial Court No. 2016-3305-DC
                              Honorable Cathy Morris, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 8, 2017

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party

who incurred them.

                                                   PER CURIAM